          Case 2:18-cv-01717-RFB-BNW Document 68 Filed 10/22/19 Page 1 of 3



 1   STEVEN T. JAFFE, ESQ.
     Nevada Bar No. 7035
 2   sjaffe@lawhjc.com
     MONTE HALL, ESQ.
 3   Nevada Bar No. 239
     mhall@lawhjc.com
 4   TAYLOR R. ANDERSON, ESQ.
     Nevada Bar No. 15136C
 5   tanderson@lawhjc.com

 6         HALL JAFFE & CLAYTON, LLP
                 7425 Peak Drive
 7           Las Vegas, Nevada 89128
                  (702) 316-4111
 8              Fax (702) 316-4114

 9   Attorneys for Defendant U.S. Corrections, LLC

10

11                       UNITED STATES DISTRICT COURT

12                              DISTRICT OF NEVADA

13

14   DUKE THOMAS NGUYEN,                         CASE NO. 2:18-cv-01717-RFB-BNW

15                            Plaintiff,

16   v.                                          NOTICE OF APPEARANCE OF
                                                 COUNSEL
17   PTS OF AMERICA, LLC, a Foreign
     Limited Liability Company; U.S.
18   CORRECTIONS, LLC, a Foreign
     Limited Liability Company; JACOB
19   EVETTS, an Individual; RYAN
     RIVERA, an Individual; ZACHARY
20   BRANDON, an Individual; MICHAEL
     COLEMAN, an Individual;
21   TRANSPORTATION EMPLOYEES
     DOES 1-10; DOES 11-99, inclusive; ROE
22   CORPORATIONS 100-199, inclusive,

23                            Defendants.

24

25        Defendant U.S. CORRECTIONS, LLC, by and through counsel, hereby
26   notifies the Court and respective parties to this action that in addition to
27   Taylor R. Anderson, Esq., Steven T. Jaffe, Esq., and Monte Hall, Esq., of the law
28   firm HALL JAFFE & CLAYTON, LLP, are hereby appearing as counsel for

                                             1
         Case 2:18-cv-01717-RFB-BNW Document 68 Filed 10/22/19 Page 2 of 3



 1   Defendant, U.S. CORRECTIONS, LLC, in the above-entitled action.

 2        DATED this 22nd day of October 2019.

 3                                             HALL JAFFE & CLAYTON, LLP

 4

 5                                             By: /s/ Taylor R. Anderson, Esq.
                                                    STEVEN T. JAFFE, ESQ.
 6                                                  Nevada Bar No. 7035
                                                    MONTE HALL, ESQ.
 7
                                                    Nevada Bar No. 239
 8                                                  TAYLOR R. ANDERSON, ESQ.
                                                    Nevada Bar No. 15136C
 9                                                  7425 Peak Drive
                                                    Las Vegas, Nevada 89128
10
                                               Attorneys for Defendant
11                                             U.S. Corrections, LLC

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                           2
           Case 2:18-cv-01717-RFB-BNW Document 68 Filed 10/22/19 Page 3 of 3



 1                          CERTIFICATE OF SERVICE
 2         Pursuant to FRCP 5, I certify that I am an employee of HALL JAFFE &

 3   CLAYTON, LLP, and on this 22nd day of October 2019, I served a copy of the

 4   foregoing NOTICE OF APPEARANCE OF COUNSEL as follows:

 5   [ ] U.S. MAIL — By depositing a true copy thereof in the U.S. Mail, first class
         postage prepaid and addressed as listed below; and/or
 6
     [ ] FACSIMILE — By facsimile transmission to the facsimile number(s) shown
 7       below; and/or
 8
     [ ] HAND DELIVERY — By hand-delivery to the addresses listed below;
 9       and/or

10   [X]   ELECTRONIC SERVICE — Pursuant to the Court’s CM/ECF e-filing
           system.
11

12                              Keith E. Galliher, Jr., Esq.
                                  Jeffrey L. Galliher, Esq.
13                              The Galliher Law Firm
                           1850 East Sahara Avenue, Suite 107
14                              Las Vegas, Nevada 89104
15                     Attorneys for Plaintiff, Duke Thomas Nguyen

16                               Brian K. Terry, Esq.
                  Thorndal Armstrong Delk Balkenbush & Eisinger
17                              1100 E. Bridger Avenue
                                     P.O. Box 2070
18                             Las Vegas, Nevada 89125
                           Attorneys for PTS of America, Inc.
19

20

21
                                /s/ Linda P. Daniel
22                                An Employee of
                           HALL JAFFE & CLAYTON, LLP
23

24

25

26

27

28


                                            3
